PER CURIAM.
Appellant appeals from a conviction of robbery with a firearm, an enhanced sentence of 25 years for a pattern of escalating criminal conduct, and an order to make restitution. He first urges error in the imposition of restitution because of a failure to find ability to pay; second, error in the imposition of enhanced sentence; and third, denial of due process in respect to his request for speedy trial. Save and except a proof as to ability to pay restitution, we affirm. Green v. State, 571 So.2d 571, 573 (Fla. 3d DCA 1990); Oropesa v. State, 555 So.2d 389 (Fla. 3d DCA 1989), rev. denied, 562 So.2d 346 (Fla.1990); Velez v. State, 596 So.2d 1197 (Fla. 3d DCA 1992); Williams v. State, 581 So.2d 144 (Fla. 1991); Keys v. State, 500 So.2d 134 (Fla.1986); State ex rel. McCrimmon v. Lester, 354 So.2d 381 (Fla.1977), cert, denied, 439 U.S. 877, 99 S.Ct. 215, 58 L.Ed.2d 191 (1978); Garbett v. State, 484 So.2d 1288 (Fla. 3d DCA), rev. denied, 492 So.2d 1332,1335 (Fla.1986); Swisher v. State, 389 So.2d 1236 (Fla. 1st DCA 1980).
We reverse the order for restitution and return to the trial court for further proceedings as to ability to pay.
Affirmed in part, reversed in part.